Citation Nr: 0514789	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a right orbit fracture.  

2.  Entitlement to an initial compensable evaluation for 
mouth ulcers and tooth decay.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for a low back disability.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for headaches as a residual of a head injury.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1962 to June 1969 and from February 1971 to June 1985.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issues of entitlement to an initial compensable 
evaluation for residuals of a right orbit fracture and 
entitlement to an initial evaluation in excess of 20 percent 
for a low back disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's mouth ulcers are asymptomatic.  His dental 
disability is manifested by numerous missing teeth that are 
replaceable by a dental prosthesis, no malunion of the 
mandible, and no limitation of TMJ motion.  

3.  The residuals of the veteran's right orbit fracture 
include subjective complaints of headaches.  

4.  The veteran's headache disability is not consistent with 
migraine headaches.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable schedular rating 
for the service-connected mouth ulcers and tooth decay have 
not been met at any time during the appeal period.  38 
U.S.C.A. §§ 1155, 1712 (West 2002); 38 C.F.R. §§ 3.381, 
4.150, Diagnostic Codes 9904, 9905, 9913, 17.161 (2004).  

2.  The criteria for an initial evaluation in excess of 10 
percent for headaches have not been met at any time during 
the appeal period.  38 U.S.C.A. § 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100, 9403 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in July 2001, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letters satisfied VA's duty to notify 
the appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II). Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service VA 
medical records, to include reports of VA examination.  The 
appellant has had a hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on this issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues on appeal stem from an initial grant of 
service connection, and the assignment of an initial 
evaluation for the veteran's disabilities.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.


The Evidence

Service connection for mouth ulcers was granted by the RO in 
December 2002 as secondary to service connected hiatal hernia 
and reflux disease.  Service connection for headaches  was 
granted by the RO in July 2003, as a residual of the service-
connected fracture of the right orbit.  The veteran has 
disagreed with the ratings assigned each disability.  

The evidence shows that the veteran underwent a VA dental 
examination in February 2001.  The veteran complained of 
sores in the mouth, and that his teeth were wearing away.  
The examiner found that the veteran had several teeth that 
were decaying.  The examiner reported that there were no oral 
ulcerations.  

The veteran underwent a VA mouth examination in February 
2001.  He gave a ten-year history of mouth ulcers.  On 
examination, it was reported that there were no ulcerative 
lesions on the tongue.  The impression was, mouth ulcers 
secondary to gastroesophegeal reflux which has improved on 
medical therapy.  

In April 2003, the veteran underwent a VA dental and oral 
examination.  The veteran complained of ulcers on his lips 
and erosion on his teeth.  The examiner noted that all 
maxillary teeth other than tooth #6 and tooth #20 had full 
coverage crowns.  The diagnosis was, status post restorative 
dentistry of treatment of teeth numbers 8 and 9.  On follow-
up examination that same month, the examiner noted the 
following missing teeth: 1,2,3,11,14,15,16,17,18,19,30, and 
32.  It was noted that teeth 4 and 5 were restored within the 
last couple of years due to decay.  

On VA ear disease examination in April 2003, the veteran 
reported having tongue ulcers for five years.  Examination 
showed the tongue to have a few areas of denuded mucosa, but 
no discrete ulcerations.  The tongue had no lesions.  The 
examiner noted that the veteran did not indicate that he had 
any headache symptoms.  

The veteran testified at a personal hearing before a hearing 
officer in March 2003.  He stated that he had headaches that 
are almost constant.  He reported that his headaches began 
right after his fracture of the right orbit.  He reported 
that his teeth are damaged from his acid reflux and that he 
has ulcers on his tongue and lips.  A complete transcript is 
of record.  

The veteran was examined by VA in October 2003.  The veteran 
complained of left temporal headache and of losing his taste.  
The examiner stated that there were no lesions or masses 
noted on oral examination, and that there were no areas of 
ulceration over the tongue.  The impression was, left sided 
headache.  

Discussion

Mouth Ulcers and Tooth Decay

The RO has rated the veteran's disability under DCs 9913 and 
7806.  Diagnostic Code 9913 for the loss of teeth due to the 
loss of substance of the mandible or maxilla shows that the 
criteria for a compensable disability rating is based on 
whether the lost masticatory surface can or cannot be 
restored by a suitable prosthesis.  If the lost masticatory 
surface cannot be restored, the diagnostic code provides a 40 
percent disability rating for the loss of all teeth, 30 
percent ratings for the loss of all upper teeth or all lower 
teeth, 20 percent ratings for the loss of all upper and lower 
posterior or upper and lower anterior teeth, and 10 percent 
ratings for the loss of all upper anterior or lower anterior 
teeth.  Where the loss of the masticatory surface can be 
restored by a suitable prosthesis, the loss of teeth is non- 
compensable.  These ratings apply only to bone loss through 
trauma or disease, such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.  38 C.F.R. § 
4.150 (2004).

As noted above, the rating schedule only allows a compensable 
rating where all of the lower and upper anterior teeth are 
missing and where loss of the masticatory surface cannot be 
restored by a suitable prosthesis. 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2004).  Examination of the veteran 
shows that all of the lower and upper anterior teeth are not 
missing.  In light of the foregoing, the clinical data shows 
that entitlement to a compensable evaluation is not 
warranted.  Furthermore, as noted, a compensable rating 
applies only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling. 38 C.F.R. § 4.150, Diagnostic Code 
9913.

On the VA examination in 2003, it was noted the veteran was 
missing numerous teeth.  There  was no finding of TMJ 
dysfunction or actual malunion of the mandible.  Thus there 
is no basis for the assignment of a compensable rating under 
Code 9904.  The VA examiner did not indicate that there was 
limitation of motion of the TMJ, and thus there is no basis 
for a compensable rating under Code 9905.  The examination 
also indicates missing teeth are replaceable with a 
prosthesis, and thus a compensable rating may not be assigned 
under Code 9913.  

The evidence shows that at all times since the effective date 
of service connection, the mouth disorder has remained 
noncompensable, and thus higher staged ratings are not 
warranted.  It has not been shown that the veteran has lost 
teeth that are not replaceable by a suitable prosthesis as a 
result of his service-connected disability.  As such, the 
criteria for a compensable evaluation are not demonstrated in 
the record at any time during the appeal period, and the 
appeal must be denied.  

The RO has also considered an increased evaluation by analogy 
under Diagnostic Code 7806, which addresses eczema.  There 
has been a change in the rating criteria during the pendency 
of this claim. Where the law changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable will 
apply unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so.  
However, the old regulatory criteria must be applied prior to 
the effective date of the new criteria.  See Green v. Brown, 
10 Vet. App. 111, 116-119 (1997).  The new rating criteria 
are not retroactive and must be applied as of the effective 
date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

Prior to August 30, 2002, eczema was rated as follows: With 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant--50 
percent.   With exudation or itching constant, extensive 
lesions, or marked disfigurement--30 percent.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area--10 percent.  With slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area--0 percent 38 C.F.R. § 4.118, Code 7806 (2002).  

Effective August 30, 2002, dermatitis or eczema will be rated 
as follows: More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period--60 percent 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period--30 percent.   
At least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period--10 percent.   Less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12-month period--0 percent; Or rate as disfigurement 
of the head, face, or neck (DC 7800) or scars (DC's 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Code 7806 (2004).  

Here the veteran has been examined on several occasions with 
no finding of mouth ulcers at any time during the appeal 
period.  Thus as the disability is asymptomatic, a 
compensable evaluation is not supported under either the old 
or new criteria.  

B.  Headaches

The determination of an appropriate diagnostic code is 
relevant on this issue because of the difference in 
disability evaluations under DC 8100 (migraine headaches) and 
DC 8045 (brain disease due to trauma).  Under DC 8100, a 
maximum of a 50 percent disability rating may be assigned 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating may be assigned with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  On the other hand, the maximum 
available under DC 8045 is 10 percent for subjective 
complaints of headaches.  A higher than 10 percent rating 
will not be assigned in the absence of a diagnosis of multi- 
infarct dementia with cerebral arteriosclerosis.

In this case, the Board finds that the term "brain disease 
due to trauma" most accurately describes the veteran's 
current disability.  The Board finds that the analysis under 
DC 8045 (brain disease due to trauma), rather than DC 8100 
(migraine), is consistent with the veteran's initial claim 
for headaches.  He has essentially maintained that his 
headaches are due to his right orbit fracture.  In addition, 
the veteran's headaches have not been associated with vision 
loss, nausea, or vomiting, which are some of the symptoms to 
be considered when rating migraine headaches.  This supports 
a finding by the Board that the veteran's headaches are not 
typical of migraine headaches.  Therefore, the Board 
concludes that DC 8045, and not DC 8100, is for application.  

Based on the evidence outlined above, the Board finds that 
the medical evidence of record supports a finding of a 10 
percent evaluation, but no more, for the veteran's headaches.  
The Board concludes that his headaches are related to the 
traumatic injury he received in service and should be rated 
as for "brain injury due to trauma" under DC 8045.  Under the 
appropriate regulation, no greater than a 10 percent 
evaluation is warranted for subjective complaints of 
headaches due to post traumatic injury, regardless of the 
level of disability.  Accordingly, a higher evaluation is not 
warranted.   Under DC 8045, this symptomatology warrants the 
assignment of a 10 percent rating, and no more, under DC 
9304.  As there is no evidence of multi-infarct dementia 
associated with his brain trauma, a rating in excess of 10 
percent under this code is prohibited.  

Similarly, as there is no evidence that the veteran suffers 
from purely neurological disabilities, such as hemiplegia, 
epileptiform seizures or facial nerve paralysis, as a result 
of his brain injury, the special instructions for rating 
neurological disorders due to brain injury under DC 8045 are 
not applicable.  Furthermore, there is no other diagnostic 
code which could potentially provide a basis for the 
assignment of more that the 10 percent evaluation which is 
currently assigned.

As such, the Board finds that an increased initial rating for 
the veteran's headaches is not warranted at any time during 
the appeal period.  


ORDER

An initial compensable evaluation for mouth ulcers and dental 
decay is denied. 

An initial evaluation for headaches beyond 10 percent is 
denied.  


REMAND

The veteran seeks increased initial evaluations for his 
service-connected residuals of a right orbit fracture and for 
his low back disability. 

The veteran's residuals of a right orbit fracture disability 
is rated under Diagnostic Code 5296, for loss of part of the 
skull.  Loss of a portion of both the inner and outer table 
of the skull without brain herniation warrants a 10 percent 
evaluation if the size of the area lost is smaller than the 
size of a 25- cent piece, or 0.716 square inches (4.619 sq. 
cm.).  A 50 percent evaluation requires that the size of the 
area lost be larger than a 50-cent piece, or 1.140 square 
inches (7.355 sq. cm.).  A 30 percent evaluation is warranted 
if the size of the area lost is intermediate between these 2 
area sizes.  Intracranial complications are to be evaluated 
separately. 38 C.F.R. § 4.71a, Diagnostic Code 5296 (2004).  
The veteran's examination reports do not indicate if there is 
loss of part of the skull and if so the measurements 
necessary to evaluate this disorder under the appropriate DC.  
In addition, the veteran's representative has argued that the 
veteran has significant residual scarring.  This has not been 
evaluated on examination.  As such, another examination is 
required.  

There have been significant changes in the regulations 
pertaining to back disorders during the pendency of this 
appeal.  Under the old regulations, Diagnostic Code 5293 
applied to intervertebral disc syndrome while Diagnostic Code 
5295 applied to lumbosacral strain.  Effective September 23, 
2002, the criteria for evaluating intervertebral disc 
syndrome (IVDS) were amended. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); see 67 Fed. Reg. 54345 (Aug. 22, 2002). 
Effective September 26, 2003, the entire section of the 
rating schedule that addresses disabilities of the spine was 
revised. 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria. VAOPGCPREC 3-2000 (Apr. 
10, 2000) (65 Fed. Reg. 33,422 (2000)).  The veteran has not 
been informed of the rating criteria changes.  In addition, 
the RO has not addressed the potential application of the 
revised rating criteria.  Under the circumstances of this 
case, there is potential prejudice to the veteran if the RO 
does not consider the revised rating criteria in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The 
Board is also of the opinion that a VA examination is 
required to address the new rating criteria.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current extent and severity of all 
symptoms and impairment from the service-
connected low back disorder.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should indicate in the 
examination report that this has been 
accomplished.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected low back 
disability.  Any indicated studies, 
including an X-ray study, and range of 
motion testing in degrees should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should specifically identify any motion 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The examiner 
should specifically address whether there 
is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal 
spinal contour; muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  Tests of joint motion against 
varying resistance should be performed.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups; and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should 
specifically identify any evidence of 
neurologic manifestations due to the 
service-connected disability, and if any 
are found, the examiner should comment on 
the frequency and duration (number of 
days) of any incapacitating episodes 
(episodes requiring bed rest prescribed 
by a physician and treatment by a 
physician).  The examiner should also 
provide an opinion concerning the impact 
of the veteran's service-connected low 
back disability on his ability to work.  
The rationale for all opinions expressed 
should also be provided.

2.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current extent and severity of all 
symptoms and impairment from the service-
connected residuals of a fracture of the 
right orbit.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should 
indicate in the examination report that 
this has been accomplished.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected 
disability.  Any indicated studies should 
be performed.  The examiner should 
indicate whether there had been loss of 
part of both inner and outer tables of 
the skull and the dimensions of such loss 
(that is, an area larger than the size of 
a 50-cent piece or 1.140 square inches 
(7.355 sq. cm.) or an area smaller than 
the size of a 25-cent piece or 0.716 
square inches (4.619 sq. cm.)); or 
whether a brain hernia or intracranial 
complications are present.   

The examiner should expressly give the 
extent of any scarring in square inches 
or square centimeters, should indicate 
whether the veteran's scar is unstable 
(i.e., frequent loss of covering of skin 
over the scar), deep, superficial (i.e., 
not associated with underlying tissue 
damage), poorly nourished with repeated 
ulceration, or tender and/or painful on 
objective demonstration, and whether the 
scar limits the function of, or causes 
limited motion of, the affected part.

The examiner should also discuss whether 
there is disfigurement of the head, face 
or neck which is characterized by visible 
or palpable tissue loss and either gross 
distortion or asymmetry of one or more 
features or paired set of features (nose, 
chin, forehead), eyes (including 
eyelids), ears (auricles), cheeks, lips, 
or has one or more characteristics of 
disfigurement.  The 8 characteristics of 
disfigurement are: scar 5 or more inches 
(13 or more cm.) in length; scar at least 
1/4-inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or 
depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding 6 square 
inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 
square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding 
6 square inches (39 sq. cm.); skin 
indurate and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  
The skin examiner should take into 
consideration unretouched color 
photographs when evaluating under these 
criteria.  

All opinions and conclusions must be 
supported by complete rationale.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should readjudicate the 
claims on appeal, to include 
consideration of the new regulatory 
criteria for evaluating disorders of the 
spine and "staged" ratings as described 
in Fenderson v. West, 12 Vet. App. 119 
(1999).

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue an SSOC 
and afford the veteran and his 
representative an appropriate opportunity 
to respond.  



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. No action is required of the 
veteran until he is otherwise notified by the RO, although 
the appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate outcome warranted in this case.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


